-2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 01/03/2022 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/03/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over OTA (US 2012/0207931).
1 includes an imprinting unit 2 and an imprint control unit 3. The imprint control unit 3 controls the imprinting unit 2. (Para, 0035; Fig. 2). OTA discloses in the imprinting unit 2, a stage 166, the template 102, a moving unit 165, an ejecting unit 163, a UV light source 167, an imaging device 181, and the like are arranged in a same chamber 162. The chamber 162 is supported by a stage platen 168 and a vibration isolation table 170. (Para, 0036; Fig.2). OTA discloses the wafer 100 is placed onto the stage 166 in the chamber 162. The stage 166 can move in the chamber 162 by the drive of the moving unit 165. (Para, 0037; Fig.2). OTA explains, the stage 166 moves in the chamber 162, the stage 166 allows the wafer 100 to move below the ejecting unit 163, the template 102, and the imaging device 181. (Para, 0037; Fig.2). These disclosures and the illustrations of Figure 2 teach and/or suggest the limitation of claim 1 where an imprint apparatus includes a substrate stage configured to move a substrate. 
OTA discloses when the resist material 101 is dripped from the ejecting unit 163, the stage 166 allows the wafer 100 to move such that the resist material 101 is dripped on a desired position. The moving unit 165 is, for example, a motor. (Para, 0037; Fig.2). OTA discloses the ejecting unit 163 applies the resist material 101 onto the wafer 100 with an ink jet method. (Para, 0038; Fig.2). OTA discloses the ejecting unit 163 has plural ejecting ports 163a for ejecting the resist material 101 in the form of a droplet, wherein the ejecting ports 163a are arranged in two rows. Since the ejecting unit 163 has plural ejecting ports 163a, the ejecting unit 163 can eject plural droplets at a time. (Para, 0038; Fig.2). Specifically, the ejecting unit 163 drips the resist material 101 to the wafer 100 in an amount corresponding to one shot at a time. (Para, 0039; Fig.2). These disclosures and the illustrations of Figure 2 teach and/or suggest the limitation of claim 1 where an imprint apparatus includes an ejection unit including a plurality of nozzles and configured to eject material from the nozzles onto the substrate with movement of the substrate stage, the limitation of claim 6 wherein the ejection 
OTA discloses the imprinting mechanism of the imprinting unit 2 executes a step & repeat method, i.e., it performs an imprinting for every shot region A (Para, 0039; Fig.2). OTA explains that after the resist material 101 is applied, and the pattern is transferred onto one shot region A, the wafer 100 is moved, and then, the resist material 101 is applied and the pattern is transferred to the adjacent other shot region A. (Para, 0039; Fig.2). OTA discloses the pattern formed to have irregularities is formed on the template 102 and the imprinting mechanism of the imprinting unit 2 is a step & repeat method. (Para, 0040; Fig.2). OTA discloses the pattern formed on the template 102 includes a device pattern (first pattern) needed for allowing a final product, which is individually cut from the wafer 100, to function as a semiconductor integrated circuit, and a monitor pattern (second pattern) for observing whether the resist material 101 is dripped on an appropriate position of the wafer 100 or not. (Para, 0040; Fig.2). These disclosures and illustrations of Figure 2 teach and/or suggest the limitation of claim 1 where an imprint apparatus includes an imprint unit configured to press down a mold in which a pattern is formed onto the substrate on which th ejection material is ejected. 
OTA discloses the imprint control unit 3 includes an observation control unit 5, a determination unit 6, a first storage unit 7, a checking unit 8, a detecting unit 10, a second storage unit 11, and a feedback control unit 12. (Para, 0047; Fig.2). OTA discloses the observation control unit 5 controls the first imaging device 181a to observe the dripped position of the resist material 101 and it allows the first imaging device 181a to image the resist material 101 on the wafer 100 and the template 102 with the state in which the wafer 100 and the template 102 are overlaid on a plane. (Para, 0048; Fig.2). OTA discloses the 5 allows the first imaging device 181a to image the monitor pattern 106 and the resist material 101 and it generates a positional instruction to the moving unit 165 to move the wafer 100 in such a manner that the dripped resist material 101 is overlaid with the concave portion 106b of the monitor pattern 106, when it is supposed that the resist material 101 is dripped on an appropriate position, and the stage 166 is moved by the moving unit 165 without any error. (Para, 0048-0049; Fig.2). These disclosures teach and/or suggest the limitation of claim 1 wherein the imprint apparatus comprises a control unit configured to control a synchronization timing of the substrate stage and h the ejection unit of the normal nozzle determined by the determination unit and the limitation of claim 6 wherein the control unit controls the synchronization timing in the outward route and the synchronization timing in the return route and the limitation of claim 7. 
OTA discloses a determination unit 6 determines whether the resist material 101 is dripped onto an appropriate position on the wafer 100 or not based upon the information imaged by the first imaging device 181a. (Para, 0050). OTA discloses the determination unit 6 determines that the resist material 101 is dripped onto the appropriate position, when the convex portion 106a of the monitor pattern 106 and the resist material 101 are not overlaid with each other (Para, 0051). OTA explains, when the resist material 101 and the convex portion 106a are overlaid with each other the determination unit 6 determines that the resist material 101 is not dripped onto the appropriate position. (Para, 0051). OTA explains that every time the resist material 101 is applied onto the plural shot regions A, the determination unit 6 repeatedly determines the dripped position before the template 102 is brought into contact with the wafer 100. (Para, 0053). These disclosures and the illustrations of Figure 2 teach and/or suggest the limitation of claim 1 wherein the imprint apparatus comprises a determination unit configured to determine a relative ejection timing of an abnormal nozzle with respect to a normal nozzle based on ejection properties of the nozzles and a moving direction of the substrate stage and determined an ejection timing of the normal nozzle based on the determined relative ejection 
OTA discloses a checking unit 8 extracts the shot region A on which the device pattern 105 might not appropriately be transferred because the resist material 101 is not dripped onto the appropriate position, based upon a predetermined basis using the determination result stored in the first storage unit 7. (Para, 0055). OTA gives the example, when the resist materials 101 in a predetermined ratio (e.g., 30%) or more of the plural resist materials 101 are not dripped onto the appropriate position, the shot region A at this time is extracted as the shot region A that might be defective. (Par, 0555). OTA explains the checking unit 8 checks the pattern transferred onto the resist material 101 by the device pattern 105 on the shot region A that might be defective. (Para, 0057). OTA explains the checking unit 8 checks whether the transferred pattern has a missing part or not or specifically checks the shot region A, which might be defective, with the use of the second imaging device 181b that can take an image with higher definition than the first imaging device 181a is used for the second imaging device 181b. (Para, 0057). These disclosures and the illustrations of Figure 2 teach and/or suggest the limitations of claims 10-11. 
OTA discloses the detecting unit 10 calculates the shift amount of the dripped position of the resist material 101 based upon the information imaged by the first imaging device 181a. (Para, 0061). OTA explains, when the resist material 101 is dripped onto the appropriate position, a gap is hardly formed between the resist material 101 and the convex portion 106a and the shift amount becomes 0. (Para, 0061). OTA discloses on the other hand, when the resist material 101 is dripped as being shifted the overlap between the resist material 101 and 106a becomes a shift amount L7 and the detecting unit 10 allows the second storage unit 11 to store the calculated shift amount. (Para, 0061). 
OTA discloses the feedback control unit 12 feeds back the shift amount stored in the second storage unit 11 for the movement of the stage 166 in the next process. For example, when the shift amount is calculated for almost all of plural resist materials 101 illustrated in FIG. 6, it is considered that there is a certain error in the moving control of the stage 166 by the moving unit 165. Therefore, the feedback control is executed in which the average value of the calculated shift amount is added to or subtracted from the positional instruction to the moving unit 165 as an error amount. With this control, the resist material 101 can be dripped under the condition that the affect caused by the error is minimized. [0065] The calculated shift amount is fed back to the movement of the stage 166. (Para, 0065; Fig.2). OTA discloses the shift in the dripped position, which is caused by the factors unique to the imprinting apparatus 1, can be corrected in the subsequent imprinting process, whereby the defect caused on the transferred pattern can be reduced. (Para, 0065; Fig.2). 
Therefore, the recitations of claims 1 and 6-11 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of OTA as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of OTA as discussed above. 
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures of OTA fail to teach and/or suggest the limitations of claim 3 and 4 where the nozzle includes a piezoelectric element, the ejection unit is configured to apply a voltage to the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899